Title: To George Washington from Colonel Mordecai Gist, 26 May 1777
From: Gist, Mordecai
To: Washington, George



Sir
Philadelphia 26 May 1777

I have to acknowledge the receipt of yours under cover to General Smallwood requiring a return of the State of my Regiment, which

was Immediately forwarded to him in order that the same might be transmitted to your Excellency—agreeable to your orders, which I make no doubt you have receivd. from the Insurrection of some Tories in Somerset & Worchester Counties of Maryland in Feby last—the Board of War thought it Necessary to order me to that place with a party of Men to suppress them. this Excursion detaind me from the recruiting Service untill some time in April which has been attended with many disadvantages to my Bat—as at that time the proceedings of our Assembly was so fluctuating, as not to determine the Appointment and rank, of such of my Officers, as I could depend on for their assiduity and Attention to the Service; and am sorry to Inform You, that it was but very lately they settled the point of so much Importance.
I Arriv’d here a few days ago with a detachment of my Regiment on my Way to Camp, who are now Equipd, and are to March to Morrow under Lieut. Colo. Ramsay; from various circumstances the Honorable Majr Genl Schuyler has thought it expedient for me to return to Maryland, to compleat my Battalion, and forward the Troops from that place, who are now entering very fast in the Service as Substitutes; agreeable to the late recommendation of Congress—I Sincerely Wish they may Answer their Expectations—I shall do myself the honor to Inform You of the Success I may meet with and be Assurd that no Exertions of mine shall be wanting to forward them with all possible expedition. I have the Honor to be sir Your Most Obedt Hum. Servt

M. Gist Colo. 3d Regt Maryland Troops

